DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
Claims 1, 2, 9-11, 13, 16, 19, 23-27, 35-37, 40, 42, 43, and 46 are pending in the application, claims 23-27, 35-37, 40, 42, 43, and 46 are withdrawn from consideration.  Claims 3-8, 12, 14, 15, 17, 18, 20-22, 28-34, 38, 39, 41, 44, and 45 have been cancelled.

Election/Restrictions
Applicants' election without traverse of claims 1, 2, 9-11, 13, 16, and 19 in the reply filed on 5 August 2021 is acknowledged.
Claims 23-27, 35-37, 40, 42-43, and 46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 5 August 2021.

Claim Objections
Claim 16 is objected to because of the following informalities:
With Regards to Claim 16:  Instant claim 16 recites "the first and the second major surfaces of" on lines 2 to 3; recommend correcting this to read as "the first and [[the]] second major surfaces of".
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura (US 2004/0154227 A1).
Regarding Claim 1:  Yoshimura discloses a door with a window regulator and a curved glass (ref. #11), wherein the window regulator comprises: two curved glass run guides (ref. #21) each having therein a glass run (ref. #22; both of which are considered equivalent to at least one of the claimed "plurality of separate mechanical retainers") into which opposing side edges of the glass are contained in a sliding configuration, said glass run guides being attached to the door; a front carrier plate (ref. #14) attached to the glass; and a rear carrier plate (ref. #15) attached to the glass (figures 1, 6, 8A, 8B, 18A, 18B, [0051], [0069], and [0091]-[0096] of Yoshimura).  Yoshimura also discloses that the window regulator comprises: an inner panel (ref. #85) having guide projections (ref. #97 and #98) with curving trajectory that matches the glass; pulleys ref. #28, #29, #54, and #55) which are rotatable and attached to the inner panel; and a cable (ref. #16) which is looped around within a groove of the pulleys and is also connected to, extending between, and extending through the front and rear carrier plates (figures 8A, 8B, 18A, 18B, [0069], and [0091]-[0096] of Yoshimura).  It is also disclosed by Yoshimura that the front and rear carrier plates can be attached on both the front and/or rear major surfaces of the glass (figures 8A, 8B, 18A, and [0069] of Yoshimura).  (In the instant case, the door and window regulator of Yoshimura is considered equivalent to the claimed "frame" and "plurality of separate mechanical retainers"; wherein said "plurality of separate mechanical retainers" comprise at least the two glass runs, as well as the front and rear carrier plates in combination with the cable.)
Yoshimura fails to disclose the glass substrate being --a cold-formed glass substrate--.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have used a cold-formed glass substrate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.  (In the instant case, "cold-formed glass" being a well-known type of glass would have been something a person skilled in the art could have chosen as a suitable glass material for the curved shaped glass disclosed by Yoshimura.)
Yoshimura discloses the claimed article, but does not explicitly recite that --one or both the mechanical retainers and the frame maintain the curved shape of the cold-formed glass--.  However, it is well-known to those skilled in the art that the curved shape of the glass would maintained by a combination of both the door [frame] and at 
Regarding Claim 2:  Yoshimura discloses that the cold-formed glass substrate comprises a minor surface, wherein the minor surface that is orthogonal to the first major surface and the second major surface, wherein the minor surface has a minor surface area and at least a portion of the minor surface area is exposed (figures 1 and 18A of Yoshimura).
Regarding Claim 10:  Yoshimura discloses that the frame comprises at least one groove (located around the circumference of the pulleys); wherein at least one of the plurality of mechanical retainers ("the first carrier plate" and/or "the second carrier plate") comprises a guide block attached to the second major surface of the cold-formed glass substrate, and a guide pin ("the cable") protruding from the guide block; and wherein at least part of the guide pin is inserted into the at least one groove (figure 18A and [0091]-[0096] of Yoshimura).
Regarding Claim 11:  Yoshimura discloses that the frame comprises a first groove and a second groove (located around the circumference of two different pulleys); wherein at least one of the plurality of mechanical retainers comprises a first guide block ("front carrier plate") and a second guide block ("rear carrier plate") each attached to the second major surface of the cold-formed glass substrate, and a guide rail ("the cable") extending between and through the first and second guide blocks, the guide rail protruding in two directions from each of the first and second guide blocks, wherein a first end of the guide rail is inserted into the first groove; and wherein a second end of figure 18A and [0091]-[0096] of Yoshimura).
Regarding Claim 13:  Yoshimura discloses that the frame comprises at least one groove ("glass run guide"); and wherein at least one of the plurality of mechanical retainers ("the glass run") comprises a flexible strip that extends along at least 80% of a dimension of the cold-formed glass substrate (figures 1, 18A, [0011], [0051], and [0054] of Yoshimura).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura (US 2004/0154227 A1) as applied to claim 1 above, and further in view of Ravichandran et al. (US 2015/0175478 A1).
Yoshimura is relied upon as described above.
Regarding Claim 16:  Yoshimura fails to disclose --at least one coating or a surface treatment disposed on at least one of the first and second major surfaces of the cold-formed glass substrate--.
Ravichandran discloses a surface of a glass that is treated to have an anti-glare surface texture ([0005] of Ravichandran).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the glass of Ravichandran and the article of Yoshimura in order to have --at least one coating or a surface treatment disposed on at least one of the first and the second major surfaces of the cold-formed glass substrate--.  One of ordinary skill in the art would have been motivated to have combined the glass of [0038] of Ravichandran).

Claims 1, 2, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Söder et al. (WO 2008/153484 A1).
Regarding Claim 1:  Söder discloses a window pane that is attached to and held in a curved shape to a window frame by a plurality of mechanical snap positioning elements attached to a (figures 2 to 4, [Pg. 3: li. 4-32], [Pg. 4: li. 6-17], [Pg. 6: li. 20 to Pg. 8: li. 19] of Söder).  
Söder fails to disclose the glass substrate being --a cold-formed glass substrate--.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have used a cold-formed glass substrate, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  See MPEP §2144.07.  (In the instant case, "cold-formed glass" being a well-known type of glass would have been something a person skilled in the art could have chosen as a suitable glass material for the window pane disclosed by Söder.)
Regarding Claim 2:  Söder discloses that the cold-formed glass substrate comprises a minor surface, wherein the minor surface that is orthogonal to the first major surface and the second major surface, wherein the minor surface has a minor surface area and at least a portion of the minor surface area is exposed (figures 2 to 4 of Söder
Regarding Claim 9:  Söder discloses that the mechanical retainers, in the absence of the frame, do not defined the curved shape of the cold-formed glass substrate ([Pg. 3: li. 22] and [Pg. 7: li. 11-20] of Söder).

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Söder et al. (WO 2008/153484 A1) as applied to claim 1 above, and further in view of Kuribayashi (JP H07-257169 A).
Söder is relied upon as stated above.
Regarding Claim 10:  Söder discloses the claimed article, but fails to disclose that --the frame comprises at least one groove; wherein at least one of the plurality of mechanical retainers comprises a guide block attached to the second major surface of the cold-formed glass substrate, and a guide pin protruding from the guide block; and wherein at least part of the guide pin is inserted into the at least one groove--.
Kuribayashi discloses a vehicle frame (ref. #4) having holes (ref. #4a; which are considered equivalent to the claimed "at least one groove"), and a glass holding structure comprising a clip (ref. #6) having head portion (ref. #6a; which is considered equivalent to the claimed "guide block") attached a glass (ref. #2), the clip having anchor-shaped protrusions (ref. #6c; which is considered equivalent to the claimed "guide pin") which extends into and engages with the holes of the vehicle frame (figures 1, 2, 4, [0011]-[0016] of Kuribayashi).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the holding structure of Kuribayashi with the article disclosed by Söber in order to have --the frame comprises at least one groove; wherein at least one of the plurality of mechanical retainers comprises a guide block attached to the second major surface of the cold-formed glass substrate, and a guide pin protruding from the guide block; and wherein at least part of the guide pin is inserted into the at least one groove--.  One of ordinary skill in the art would have been motivated to have incorporated the holding structure of Kuribayashi with the article disclosed by Söber, from the stand-point of having a glass holding structure that provides a garnish to protect the edge of the glass ([0002] of Kuribayashi).
Regarding Claim 13:  Söber in view of Kuribayashi discloses that the frame comprises at least one groove; and wherein at least one of the plurality of mechanical retainers comprises a flexible strip (ref. #5; "garnish") that extends along at least 80% of a dimension of the cold-formed glass substrate (figure 2 of Kuribayashi).  (In the instant case, a person of ordinary skill in the art would recognize that the garnish has at least some degree of flexibility, as is known in the art.) 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Söder et al. (WO 2008/153484 A1) as applied to claim 1 above, and further in view of Ravichandran et al. (US 2015/0175478 A1).
Söder is relied upon as described above.
Regarding Claim 16:  Söder fails to disclose --at least one coating or a surface treatment disposed on at least one of the first and second major surfaces of the cold-formed glass substrate--.
Ravichandran discloses a surface of a glass that is treated to have an anti-glare surface texture ([0005] of Ravichandran
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the glass of Ravichandran and the article of Söder in order to have --at least one coating or a surface treatment disposed on at least one of the first and the second major surfaces of the cold-formed glass substrate--.  One of ordinary skill in the art would have been motivated to have combined the glass of Ravichandran and the article of Söder, from the stand-point of having glass with an anti-glare surface ([0038] of Ravichandran).

	
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Söder et al. (WO 2008/153484 A1) as applied to claim 1 above, and further in view of Laczynski (US 4,400,419 A).
Söder is relied upon as described above.
Regarding Claim 19:  Söder fails to disclose --a display attached to the second major surface of the cold-formed glass substrate--.
Laczynski discloses a decal assembly (which is considered equivalent to the claimed "display") that can be adhered to the inside of a window (figures 1 to 8, [Col. 1: li. 7-14] of Laczynski).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have combined the decal assembly with the second major surface of the article disclosed by Söder in order to have --a display attached to the second major surface of the cold-formed glass substrate--.  One of ordinary skill in the art would have been motivated to have combined the decal assembly with the second major surface of [Col. 1: li. 7-14] of Laczynski).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access 

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781